          Case 20-20182 Document 126 Filed in TXSB on 05/18/20 Page 1 of 1



UNITED STATES BANKRUPTCY COURT                                   SOUTHERN DISTRICT OF TEXAS


                  Motion and Order for Admission Pro Hac Vice

 Division              Corpus Christi         Main Case Number                      20-20182
                  Debtor                      In Re:     J.C. Penney Company, Inc., et al.


          Lawyer’s Name                 Anthony M. Saccullo
                                        A.M. Saccullo Legal, LLC
               Firm                     27 Crimson King Drive
               Street                   Bear, DE 19701
         City & Zip Code                (302) 836-8877, ams@saccullolegal.com
        Telephone & Email               Delaware Bar No. 4477
     Licensed: State & Number           United States District Court for the District of Delaware
      Federal Bar & Number


 Name of party applicant seeks to                               Nike USA, Inc.
 appear for:


 Has applicant been sanctioned by any bar association or court? Yes _______ No X_____

 On a separate sheet for each sanction, please supply the full particulars.


             5/18/2020                                    /s/ Anthony M. Saccullo
 Dated:                       Signed:


 The state bar reports that the applicant’s status is:


 Dated:                       Clerk’s signature:


              Order
                                                 This lawyer is admitted pro hac vice.

Dated:
                                                         United States Bankruptcy Judge
